
	
		II
		110th CONGRESS
		1st Session
		S. 309
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 16, 2007
			Mr. Sanders (for
			 himself, Mrs. Boxer,
			 Mr. Kennedy, Mr. Menendez, Mr.
			 Lautenberg, Mr. Leahy,
			 Mr. Reed, Mr.
			 Akaka, Mr. Inouye,
			 Mr. Feingold, and
			 Mr. Whitehouse) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to reduce
		  emissions of carbon dioxide, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Global Warming Pollution Reduction
			 Act.
		2.Global warming pollution emission
			 reductionsThe Clean Air Act
			 (42 U.S.C. 7401 et seq.) is amended by adding at the end the following:
			
				VIIComprehensive Global Warming Pollution
				Reductions
					
						Sec. 701. Findings.
						Sec. 702. Purposes.
						Sec. 703. Definitions.
						Sec. 704. Global warming pollution emission
				  reductions.
						Sec. 705. Conditions for accelerated global warming pollution
				  emission reduction.
						Sec. 706. Use of allowances for transition assistance and other
				  purposes.
						Sec. 707. Vehicle emission standards.
						Sec. 708. Emission standards for electric generation
				  units.
						Sec. 709. Low-carbon generation requirement.
						Sec. 710. Geological disposal of global warming
				  pollutants.
						Sec. 711. Research and development.
						Sec. 712. Energy efficiency performance standard.
						Sec. 713. Renewable portfolio standard.
						Sec. 714. Standards to account for biological sequestration of
				  carbon.
						Sec. 715. Global warming pollution reporting.
						Sec. 716. Clean energy technology deployment in developing
				  countries.
						Sec. 717. Paramount interest waiver.
						Sec. 718. Effect on other law.
					
					701.FindingsCongress finds that—
						(1)global warming poses a significant threat
				to the national security and economy of the United States, public health and
				welfare, and the global environment;
						(2)due largely to an increased use of energy
				from fossil fuels, human activities are primarily responsible for the release
				of carbon dioxide and other heat-trapping global warming pollutants that are
				accumulating in the atmosphere and causing surface air and subsurface ocean
				temperatures to rise;
						(3)as of the date of enactment of this title,
				atmospheric concentrations of carbon dioxide are 35 percent higher than those
				concentrations were 150 years ago, at 378 parts per million compared to 280
				parts per million;
						(4)the United States emits more global warming
				pollutants than any other country, and United States carbon dioxide emissions
				have increased by an average of 1.3 percent annually since 1990;
						(5)(A)during the past 100 years, global
				temperatures have risen by 1.44 degrees Fahrenheit; and
							(B)from 1970 to the present, those
				temperatures have risen by almost 1 degree Fahrenheit;
							(6)8 years during the 10-year period beginning
				January 1, 1996, and ending December 31, 2005, were among the 10 warmest years
				on record;
						(7)average temperatures in the Arctic have
				increased by 4 to 7 degrees Fahrenheit during the past 50 years;
						(8)global warming has caused—
							(A)ocean temperatures to increase, resulting
				in rising sea levels, extensive bleaching of coral reefs worldwide, and an
				increase in the intensity of tropical storms;
							(B)the retreat of Arctic sea ice by an average
				of 9 percent per decade since 1978;
							(C)the widespread thawing of permafrost in
				polar, subpolar, and mountainous regions;
							(D)the redistribution and loss of species;
				and
							(E)the rapid shrinking of glaciers;
							(9)the United States must adopt a
				comprehensive and effective national program of mandatory limits and incentives
				to reduce global warming pollution emissions into the atmosphere;
						(10)at the current rate of emission, global
				warming pollution concentrations in the atmosphere could reach more than 600
				parts per million in carbon dioxide equivalent, and global average mean
				temperature could rise an additional 2.7 to 11 degrees Fahrenheit, by the end
				of the century;
						(11)although an understanding of all details of
				the Earth system is not yet complete, present knowledge indicates that
				potential future temperature increases could result in—
							(A)the further or complete melting of the
				Antarctic and Greenland ice sheets;
							(B)the disruption of the North-Atlantic
				Thermohaline Circulation (commonly known as the Gulf
				Stream);
							(C)the extinction of species; and
							(D)large-scale disruptions of the natural
				systems that support life;
							(12)there exists an array of technological
				options for use in reducing global warming pollution emissions, and significant
				reductions can be attained using a portfolio of options that will not adversely
				impact the economy;
						(13)the ingenuity of the people of the United
				States will allow the Nation to become a leader in solving global warming;
				and
						(14)it should be a goal of the United States to
				achieve a reduction in global warming pollution emissions in the United
				States—
							(A)to ensure that the average global
				temperature does not increase by more than 3.6 degrees Fahrenheit (2 degrees
				Celsius); and
							(B)to facilitate the achievement of an average
				global atmospheric concentration of global warming pollutants that does not
				exceed 450 parts per million in carbon dioxide equivalent.
							702.PurposesThe purposes of this title are—
						(1)to achieve a reduction in global warming
				pollution emissions compatible with ensuring that—
							(A)the average global temperature does not
				increase by more than 3.6 degrees Fahrenheit (2 degrees Celsius) above the
				preindustrial average; and
							(B)total average global atmospheric
				concentrations of global warming pollutants do not exceed 450 parts per million
				in carbon dioxide equivalent;
							(2)to reduce by calendar year 2050 the
				aggregate net level of global warming pollution emissions of the United States
				to a level that is 80 percent below the aggregate net level of global warming
				pollution emissions for calendar year 1990;
						(3)to allow for an acceleration of reductions
				in global warming pollution emissions to prevent—
							(A)average global temperature from increasing
				by more than 3.6 degrees Fahrenheit (2 degrees Celsius) above the preindustrial
				average; or
							(B)global atmospheric concentrations of global
				warming pollutants from exceeding 450 parts per million;
							(4)to establish a motor vehicle global warming
				pollution emission requirement;
						(5)to require electric generation units to
				meet a global warming pollution emission standard;
						(6)to establish rules for the safe geological
				sequestration of carbon dioxide;
						(7)to encourage energy efficiency and the use
				of renewable energy by establishing a renewable portfolio standard and an
				energy efficiency portfolio standard;
						(8)to provide for research relating to, and
				development of, the technologies to control global warming pollution
				emissions;
						(9)to position the United States as the world
				leader in reducing the risk of the potentially devastating, wide-ranging
				impacts associated with global warming; and
						(10)to promote, through leadership by the
				United States, accelerated reductions in global warming pollution from other
				countries with significant global warming pollution emissions.
						703.DefinitionsIn this title:
						(1)AcademyThe term Academy means the
				National Academy of Sciences.
						(2)Carbon dioxide equivalentThe term carbon dioxide
				equivalent means, for each global warming pollutant, the quantity of the
				global warming pollutant that makes the same contribution to global warming as
				1 metric ton of carbon dioxide, as determined by the Administrator, taking into
				account the study and report described in section 705(a).
						(3)FacilityThe term facility means all
				buildings, structures, or installations that are—
							(A)located on 1 or more contiguous or adjacent
				properties under common control of the same persons; and
							(B)located in the United States.
							(4)Global warming pollutantThe term global warming
				pollutant means—
							(A)carbon dioxide;
							(B)methane;
							(C)nitrous oxide;
							(D)hydrofluorocarbons;
							(E)perfluorocarbons;
							(F)sulfur hexafluoride; and
							(G)any other anthropogenically-emitted gas
				that the Administrator, after notice and comment, determines to contribute to
				global warming.
							(5)Global warming pollutionThe term global warming
				pollution means any combination of 1 or more global warming pollutants
				emitted into the ambient air or atmosphere.
						(6)Market-based programThe term market-based program
				means a program that places an absolute limit on the aggregate net global
				warming pollution emissions of 1 or more sectors of the economy of the United
				States, while allowing the transfer or sale of global warming pollution
				emission allowances.
						(7)NAS reportThe term NAS report means a
				report completed by the Academy under subsection (a) or (b) of section
				705.
						704.Global warming pollution emission
				reductions
						(a)Emission reduction goalCongress declares that—
							(1)it shall be the goal of the United States,
				acting in concert with other countries that emit global warming pollutants, to
				achieve a reduction in global warming pollution emissions—
								(A)to ensure that the average global
				temperature does not increase by more than 3.6 degrees Fahrenheit (2 degrees
				Celsius); and
								(B)to facilitate the achievement of an average
				global atmospheric concentration of global warming pollutants that does not
				exceed 450 parts per million in carbon dioxide equivalent; and
								(2)in order to achieve the goal described in
				paragraph (1), the United States shall reduce the global warming pollution
				emissions of the United States by a quantity that is proportional to the share
				of the United States of the reductions that are necessary—
								(A)to ensure that the average global
				temperature does not increase more than 3.6 degrees Fahrenheit (2 degrees
				Celsius); and
								(B)to stabilize average global warming
				pollution concentrations globally at or below 450 parts per million in carbon
				dioxide equivalent.
								(b)Emission reduction milestones for
				2020
							(1)In generalTo achieve the goal described in subsection
				(a)(1), not later than 2 years after the date of enactment of this title, after
				an opportunity for public notice and comment, the Administrator shall
				promulgate any rules that are necessary to reduce, by not later than January 1,
				2020, the aggregate net levels of global warming pollution emissions of the
				United States to the aggregate net level of those global warming pollution
				emissions during calendar year 1990.
							(2)Achievement of milestonesTo the maximum extent practicable, the
				reductions described in paragraph (1) shall be achieved through an annual
				reduction in the aggregate net level of global warming pollution emissions of
				the United States of approximately 2 percent for each of calendar years 2010
				through 2020.
							(c)Emission reduction milestones for 2030,
				2040, and 2050Except as
				described in subsection (d), not later than January 1, 2018, after an
				opportunity for public notice and comment, the Administrator shall promulgate
				any rules that are necessary to reduce the aggregate net levels of global
				warming pollution emissions of the United States—
							(1)by calendar year 2030, by
				1/3 of 80 percent of the aggregate net level of global
				warming pollution emissions of the United States during calendar year
				1990;
							(2)by calendar year 2040, by
				2/3 of 80 percent of the aggregate net level of the global
				warming pollution emissions of the United States during calendar year 1990;
				and
							(3)by calendar year 2050, by 80 percent of the
				aggregate net level of global warming pollution emissions of the United States
				during calendar year 1990.
							(d)Accelerated emission reduction
				milestonesIf an NAS report
				determines that any of the events described in section 705(a)(2) have occurred,
				or are more likely than not to occur in the foreseeable future, not later than
				2 years after the date of completion of the NAS report, the Administrator,
				after an opportunity for public notice and comment and taking into account the
				new information reported in the NAS report, may adjust the milestones under
				this section and promulgate any rules that are necessary—
							(1)to reduce the aggregate net levels of
				global warming pollution emissions from the United States on an accelerated
				schedule; and
							(2)to minimize the effects of rapid climate
				change and achieve the goals of this title.
							(e)Report on achievement of
				milestonesIf an NAS report
				determines that a milestone under paragraph (1) or (2) of subsection (c) cannot
				be achieved because of technological infeasibility, the Administrator shall
				submit to Congress a notification of that determination.
						(f)Emission reduction policies
							(1)In generalIn implementing subsections (a) through
				(e), the Administrator may establish 1 or more market-based programs.
							(2)Market-based program policies
								(A)In generalIn implementing any market-based program,
				the Administrator shall allocate to households, communities, and other entities
				described in section 706(a) any global warming pollution emission allowances
				that are not allocated to entities covered under the emission
				limitation.
								(B)Recognition of emission reductions made in
				compliance with State and local lawsA market-based program may recognize
				reductions of global warming pollution emissions made before the effective date
				of the market-based program if the Administrator determines that—
									(i)(I)the reductions were made in accordance with
				a State or local law;
										(II)the State or local law is at least as
				stringent as the rules established for the market-based program under paragraph
				(1); and
										(III)the reductions are at least as verifiable
				as reductions made in accordance with those rules; or
										(ii)for any given entity subject to the
				market-based program, the entity demonstrates that the entity has made
				entity-wide reductions of global warming pollution emissions before the
				effective date of the market-based program, but not earlier than calendar year
				1992, that are at least as verifiable as reductions made in accordance with the
				rules established for the market-based program under paragraph (1).
									(C)PublicationIf the Administrator determines that it is
				necessary to establish a market-based program, the Administrator shall publish
				notice of the determination in the Federal Register.
								(D)Limitations on market-based
				programs
									(i)DefinitionsIn this subparagraph:
										(I)Annual allowance priceThe term annual allowance
				price means the average market price of global warming pollution
				emission allowances for a calendar year.
										(II)Declining emissions cap with a
				technology-indexed stop priceThe term declining emissions cap with
				a technology-indexed stop price means a feature of a market-based
				program for an industrial sector, or on an economy-wide basis, under which the
				emissions cap declines by a fixed percentage each calendar year or, during any
				year in which the annual allowance price exceeds the technology-indexed stop
				price, the emissions cap remains the same until the occurrence of the earlier
				of—
											(aa)the date on which the annual allowance
				price no longer exceeds the technology-indexed stop price; or
											(bb)the date on which a period of 3 years has
				elapsed during which the emissions cap has remained unchanged.
											(III)Emissions capThe term emissions cap means
				the total number of global warming pollution emission allowances issued for a
				calendar year.
										(IV)Technology-indexed stop priceThe term technology-indexed stop
				price means a price per ton of global warming pollution emissions
				determined annually by the Administrator that is not less than the
				technology-specific average cost of preventing the emission of 1 ton of global
				warming pollutants through commercial deployment of any available zero-carbon
				or low-carbon technologies. With respect to the electricity sector, those
				technologies shall consist of—
											(aa)wind-generated electricity;
											(bb)photovoltaic-generated electricity;
											(cc)geothermal energy;
											(dd)solar thermally-generated energy;
											(ee)wave-based forms of energy;
											(ff)any fossil fuel-based electric generating
				technology emitting less than 250 pounds per megawatt hour; and
											(gg)any zero-carbon-emitting electric
				generating technology that does not generate radioactive waste.
											(ii)ImplementationIn implementing any market-based program
				under this Act, for the period prior to January 1, 2020, the Administrator
				shall consider the impact on the economy of the United States of implementing
				the program with a declining emissions cap through the use of a
				technology-indexed stop price.
									(iii)Other emitting sectorsThe Administrator may consider the use of a
				declining emissions cap with a technology-indexed stop price, or similar
				approaches, for other emitting sectors based on low-carbon or zero-carbon
				technologies, including—
										(I)biofuels;
										(II)hydrogen power; and
										(III)other sources of energy and transportation
				fuel.
										(g)Cost-effectivenessIn promulgating regulations under this
				section, the Administrator shall select the most cost-effective options for
				global warming pollution control and emission reduction strategies.
						705.Conditions for accelerated global warming
				pollution emission reduction
						(a)Report on global change events by the
				Academy
							(1)In generalThe Administrator shall offer to enter into
				a contract with the Academy under which the Academy, not later than 2 years
				after the date of enactment of this title, and every 3 years thereafter, shall
				submit to Congress and the Administrator a report that describes whether any of
				the events described in paragraph (2)—
								(A)have occurred or are more likely than not
				to occur in the foreseeable future; and
								(B)in the judgment of the Academy, are the
				result of anthropogenic climate change.
								(2)EventsThe events referred to in paragraph (1)
				are—
								(A)the exceedance of an atmospheric
				concentration of global warming pollutants of 450 parts per million in carbon
				dioxide equivalent; and
								(B)an increase of global average temperatures
				in excess of 3.6 degrees Fahrenheit (2 degrees Celsius) above the preindustrial
				average.
								(b)Technology reports
							(1)Definition of technologically
				infeasibleIn this
				subsection, the term technologically infeasible, with respect to
				a technology, means that the technology—
								(A)will not be demonstrated beyond
				laboratory-scale conditions;
								(B)would be unsafe;
								(C)would not reliably reduce global warming
				pollution emissions; or
								(D)would prevent the activity to which the
				technology applies from meeting or performing its primary purpose (such as
				generating electricity or transporting goods or individuals).
								(2)ReportsThe Administrator shall offer to enter into
				a contract with the Academy under which the Academy, not later than 2 years
				after the date of enactment of this title and every 3 years thereafter, shall
				submit to Congress and the Administrator a report that describes or
				analyzes—
								(A)the status of current global warming
				pollution emission reduction technologies, including—
									(i)technologies for capture and disposal of
				global warming pollutants;
									(ii)efficiency improvement technologies;
									(iii)zero-global-warming-pollution-emitting
				energy technologies; and
									(iv)above- and below-ground biological
				sequestration technologies;
									(B)whether any of the requirements under this
				title (including regulations promulgated under this title) mandate a level of
				emission control or reduction that, based on available or expected technology,
				will be technologically infeasible at the time at which the requirements become
				effective;
								(C)the projected date on which any technology
				determined to be technologically infeasible will become technologically
				feasible;
								(D)whether any technology determined to be
				technologically infeasible cannot reasonably be expected to become
				technologically feasible prior to calendar year 2050; and
								(E)the costs of available alternative global
				warming pollution emission reduction strategies that could be used or pursued
				in lieu of any technologies that are determined to be technologically
				infeasible.
								(3)Report evaluating 2050
				milestoneNot later than
				December 31, 2037, the Administrator shall offer to enter into a contract with
				the Academy under which, not later than December 31, 2039, the Academy shall
				prepare and submit to Congress and the Administrator a report on the
				appropriateness of the milestone described in section 704(c)(3), taking into
				consideration—
								(A)information that was not available as of
				the date of enactment of this title; and
								(B)events that have occurred since that date
				relating to—
									(i)climate change;
									(ii)climate change technologies; and
									(iii)national and international climate change
				commitments.
									(c)Additional items in NAS
				reportIn addition to the
				information described in subsection (a)(1) that is required to be included in
				the NAS report, the Academy shall include in the NAS report—
							(1)an analysis of the trends in annual global
				warming pollution emissions by the United States and the other countries that
				collectively account for more than 90 percent of global warming pollution
				emissions (including country-specific inventories of global warming pollution
				emissions and facility-specific inventories of global warming pollution
				emissions in the United States);
							(2)an analysis of the trends in global warming
				pollution concentrations (including observed atmospheric concentrations of
				global warming pollutants);
							(3)a description of actual and projected
				global change impacts that may be caused by anthropogenic global warming
				pollution emissions, in addition to the events described in subsection (a)(2);
				and
							(4)such other information as the Academy
				determines to be appropriate.
							706.Use of allowances for transition assistance
				and other purposes
						(a)Regulations governing allocation of
				allowances for transition assistance to individuals and entities
							(1)In generalIn implementing any market-based program,
				the Administrator may promulgate regulations providing for the allocation of
				global warming pollution emission allowances to the individuals and entities,
				or for the purposes, specified in subsection (b).
							(2)RequirementsRegulations promulgated under paragraph (1)
				may, as the Administrator determines to be necessary, provide for the
				appointment of 1 or more trustees—
								(A)to receive emission allowances for the
				benefit of households, communities, and other entities described in paragraph
				(1);
								(B)to sell the emission allowances at fair
				market value; and
								(C)to distribute the proceeds of any sale of
				emission allowances to the appropriate beneficiaries.
								(b)Allocation for Transition
				AssistanceThe Administrator
				may allocate emission allowances, in accordance with regulations promulgated
				under subsection (a), to—
							(1)communities, individuals, and companies
				that have experienced disproportionate adverse impacts as a result of—
								(A)the transition to a lower carbon-emitting
				economy; or
								(B)global warming;
								(2)owners and operators of highly
				energy-efficient buildings, including—
								(A)residential users;
								(B)producers of highly energy-efficient
				products; and
								(C)entities that carry out energy-efficiency
				improvement projects pursuant to section 712 that result in consumer-side
				reductions in electricity use;
								(3)entities that will use the allowances for
				the purpose of carrying out geological sequestration of carbon dioxide produced
				by an anthropogenic global warming pollution emission source in accordance with
				requirements established by the Administrator;
							(4)such individuals and entities as the
				Administrator determines to be appropriate, for use in carrying out projects to
				reduce net carbon dioxide emissions through above-ground and below-ground
				biological carbon dioxide sequestration (including sequestration in forests,
				forest soils, agricultural soils, rangeland, or grassland in the United
				States);
							(5)such individuals and entities (including
				fish and wildlife agencies) as the Administrator determines to be appropriate,
				for use in carrying out projects to protect and restore ecosystems (including
				fish and wildlife) affected by climate change; and
							(6)manufacturers producing consumer products
				that result in substantially reduced global warming pollution emissions, for
				use in funding rebates for purchasers of those products.
							707.Vehicle emission standards
						(a)Vehicles under 10,000 pounds
							(1)In generalNot later than January 1, 2010, the
				Administrator shall promulgate regulations requiring each fleet of automobiles
				sold by a manufacturer in the United States beginning in model year 2016 to
				meet the standards for global warming pollution emissions described in
				paragraph (2).
							(2)Emission standardsThe average global warming pollution
				emissions of a vehicle fleet described in paragraph (1) shall not
				exceed—
								(A)205 carbon dioxide equivalent grams per
				mile for automobiles with—
									(i)a gross vehicle weight of not more than
				8,500 pounds; and
									(ii)a loaded vehicle weight of not more than
				3,750 pounds;
									(B)332 carbon dioxide equivalent grams per
				mile for—
									(i)automobiles with—
										(I)a gross vehicle weight of not more than
				8,500 pounds; and
										(II)a loaded vehicle weight of more than 3,750
				pounds; and
										(ii)medium-duty passenger vehicles; and
									(C)405 carbon dioxide equivalent grams per
				mile for vehicles—
									(i)with a gross vehicle weight of between
				8,501 pounds and 10,000 pounds; and
									(ii)that are not medium-duty passenger
				vehicles.
									(3)Heightened standardsAfter model year 2016, the Administrator
				may promulgate regulations that increase the stringency of emission standards
				described in paragraph (2) as necessary to meet the emission reduction goal
				described in section 704(e)(3).
							(b)Highway vehicles over 10,000
				pounds
							(1)In generalNot later than January 1, 2010, the
				Administrator shall promulgate regulations requiring each fleet of highway
				vehicles over 10,000 pounds sold by a manufacturer in the United States
				beginning in model year 2020 to meet the standards for global warming pollution
				emissions described in paragraph (2).
							(2)Emission standardsThe average global warming pollution
				emissions of a vehicle fleet described in paragraph (1) shall not
				exceed—
								(A)850 carbon dioxide equivalent grams per
				mile for highway vehicles with a gross vehicle weight rating between 10,001
				pounds and 26,000 pounds; and
								(B)1,050 carbon dioxide equivalent grams per
				mile for highway vehicles with a gross vehicle weight rating of more than
				26,000 pounds.
								(3)Heightened standardsAfter model year 2020, the Administrator
				may promulgate regulations that increase the stringency of emission standards
				described in paragraph (2) as necessary to meet the emission reduction goal
				described in section 704(a)(1).
							(c)Adjustment of requirementsTaking into account appropriate lead times
				for vehicle manufacturers, if the Academy determines, pursuant to an NAS
				report, that a vehicle emission standard under this section is or will be
				technologically infeasible as of the effective date of the standard, the
				Administrator may, by regulation, modify the requirement to take into account
				the determination of the Academy.
						(d)Study
							(1)In generalNot later than January 1, 2008, the
				Administrator shall enter into a contract with the Academy under which the
				Academy shall conduct a study of, and submit to the Administrator a report on,
				the potential contribution of the non-highway portion of the transportation
				sector toward meeting the emission reduction goal described in section
				704(a)(1).
							(2)RequirementsThe study shall analyze—
								(A)the technological feasibility and
				cost-effectiveness of global warming pollution reductions from the non-highway
				sector; and
								(B)the overall potential contribution of that
				sector in terms of emissions, in meeting the emission reduction goal described
				in section 704(a)(1).
								708.Emission standards for electric generation
				units
						(a)Initial standard
							(1)In generalNot later than 2 years after the date of
				enactment of this title, the Administrator shall, by regulation, require each
				unit that is designed and intended to provide electricity at a unit capacity
				factor of at least 60 percent and that begins operation after December 31,
				2011, to meet the standard described in paragraph (2).
							(2)StandardBeginning on December 31, 2015, a unit
				described in paragraph (1) shall meet a global warming pollution emission
				standard that is not higher than the emission rate of a new combined cycle
				natural gas generating unit.
							(3)More stringent requirementsFor the period beginning on January 1 of
				the calendar year following the effective date of the regulation described in
				paragraph (1) and ending on December 31, 2029, the Administrator may increase
				the stringency of the global warming pollution emission standard described in
				paragraph (1) with respect to electric generation units described in that
				paragraph.
							(b)Final
				standardNot later than
				December 31, 2030, the Administrator shall require each electric generation
				unit, regardless of when the unit began to operate, to meet the applicable
				emission standard under subsection (a).
						(c)Adjustment of requirementsIf the Academy determines, pursuant to
				section 705, that a requirement of this section is or will be technologically
				infeasible at the time at which the requirement becomes effective, the
				Administrator, may, by regulation, adjust or delay the effective date of the
				requirement as is necessary to take into consideration the determination of the
				Academy.
						709.Low-carbon generation requirement
						(a)DefinitionsIn this section:
							(1)Base quantity of electricityThe term base quantity of
				electricity means the total quantity of electricity produced for sale by
				a covered generator during the calendar year immediately preceding a compliance
				year from coal, petroleum coke, lignite, or any combination of those
				fuels.
							(2)Covered generatorThe term covered generator
				means an electric generating unit that—
								(A)has a rated capacity of 25 megawatts or
				more; and
								(B)has an annual fuel input at least 50
				percent of which is provided by coal, petroleum coke, lignite, or any
				combination of those fuels.
								(3)Low-carbon generationThe term low-carbon generation
				means electric energy generated from an electric generating unit at least 50
				percent of the annual fuel input of which, in any year—
								(A)is provided by coal, petroleum coke,
				lignite, biomass, or any combination of those fuels; and
								(B)results in an emission rate into the
				atmosphere of not more than 250 pounds of carbon dioxide per megawatt-hour
				(after adjustment for carbon dioxide from the electric generating unit that is
				geologically sequestered in a geological repository approved by the
				Administrator pursuant to subsection (e)).
								(4)ProgramThe term program means the
				low-carbon generation credit trading program established under subsection
				(d)(1).
							(b)Requirement
							(1)Calendar years 2015 through
				2020Of the base quantity of
				electricity produced for sale by a covered generator for a calendar year, the
				covered generator shall provide a minimum percentage of that base quantity of
				electricity for the calendar year from low-carbon generation, as specified in
				the following table:
								
									
										
											Calendar year:Minimum annual percentage:
											
											20150.5
											
											20161.0
											
											20172.0
											
											20183.0
											
											20194.0
											
											20205.0
											
										
									
								
							(2)Calendar years 2021 through
				2025For each of calendar
				years 2021 through 2025, the Administrator may increase the minimum percentage
				of the base quantity of electricity from low-carbon generation described in
				paragraph (1) by up to 2 percentage points from the previous year, as the
				Administrator determines to be necessary to achieve the emission reduction goal
				described in section 704(a)(1).
							(3)Calendar years 2026 through
				2030For each of calendar
				years 2026 through 2030, the Administrator may increase the minimum percentage
				of the base quantity of electricity from low-carbon generation described in
				paragraph (1) by up to 3 percentage points from the previous year, as the
				Administrator determines to be necessary to achieve the emission reduction goal
				described in section 704(a)(1).
							(c)Means of complianceAn owner or operator of a covered generator
				shall comply with subsection (b) by—
							(1)generating electric energy using low-carbon
				generation;
							(2)purchasing electric energy generated by
				low-carbon generation;
							(3)purchasing low-carbon generation credits
				issued under the program; or
							(4)undertaking a combination of the actions
				described in paragraphs (1) through (3).
							(d)Low-carbon generation credit trading
				program
							(1)In generalNot later than January 1, 2008, the
				Administrator shall establish, by regulation after notice and opportunity for
				comment, a low-carbon generation trading program to permit an owner or operator
				of a covered generator that does not generate or purchase enough electric
				energy from low-carbon generation to comply with subsection (b) to achieve that
				compliance by purchasing sufficient low-carbon generation credits.
							(2)RequirementsAs part of the program, the Administrator
				shall—
								(A)issue to producers of low-carbon
				generation, on a quarterly basis, a single low-carbon generation credit for
				each kilowatt hour of low-carbon generation sold during the preceding quarter;
				and
								(B)ensure that a kilowatt hour, including the
				associated low-carbon generation credit, shall be used only once for purposes
				of compliance with subsection (b).
								(e)EnforcementAn owner or operator of a covered generator
				that fails to comply with subsection (b) shall be subject to a civil penalty in
				an amount equal to the product obtained by multiplying—
							(1)the number of kilowatt-hours of electric
				energy sold to electric consumers in violation of subsection (b); and
							(2)the greater of—
								(A)2.5 cents (as adjusted under subsection
				(g)); or
								(B)200 percent of the average market value of
				those low-carbon generation credits during the year in which the violation
				occurred.
								(f)ExemptionThis section shall not apply for any
				calendar year to an owner or operator of a covered generator that sold less
				than 40,000 megawatt-hours of electric energy produced from covered generators
				during the preceding calendar year.
						(g)Inflation adjustmentNot later than December 31, 2008, and
				annually thereafter, the Administrator shall adjust the amount of the civil
				penalty for each kilowatt-hour calculated under subsection (e)(2) to reflect
				changes for the 12-month period ending on the preceding November 30 in the
				Consumer Price Index for All Urban Consumers published by the Bureau of Labor
				Statistics of the Department of Labor.
						(h)Technological infeasibilityIf the Academy determines, pursuant to
				section 705, that the schedule for compliance described in subsection (b) is or
				will be technologically infeasible for covered generators to meet, the
				Administrator may, by regulation, adjust the schedule as the Administrator
				determines to be necessary to take into account the consideration of the
				determination of the Academy.
						(i)Termination of authorityThis section and the authority provided by
				this section terminate on December 31, 2030.
						710.Geological disposal of global warming
				pollutants
						(a)Geological carbon dioxide disposal
				deployment projects
							(1)In generalThe Administrator shall establish a
				competitive grant program to provide grants to 5 entities for the deployment of
				projects to geologically dispose of carbon dioxide (referred to in this
				subsection as geological disposal deployment projects).
							(2)LocationEach geological disposal deployment project
				shall be conducted in a geologically distinct location in order to demonstrate
				the suitability of a variety of geological structures for carbon dioxide
				disposal.
							(3)ComponentsEach geological disposal deployment project
				shall include an analysis of—
								(A)mechanisms for trapping the carbon dioxide
				to be geologically disposed;
								(B)techniques for monitoring the geologically
				disposed carbon dioxide;
								(C)public response to the geological disposal
				deployment project; and
								(D)the permanency of carbon dioxide storage in
				geological reservoirs.
								(4)Requirements
								(A)In generalThe Administrator shall establish—
									(i)appropriate conditions for environmental
				protection with respect to geological disposal deployment projects to protect
				public health and the environment; and
									(ii)requirements relating to applications for
				grants under this subsection.
									(B)RulemakingThe establishment of requirements under
				subparagraph (A) shall not require a rulemaking.
								(C)Minimum requirementsAt a minimum, each application for a grant
				under this subsection shall include—
									(i)a description of the geological disposal
				deployment project proposed in the application;
									(ii)an estimate of the quantity of carbon
				dioxide to be geologically disposed over the life of the geological disposal
				deployment project; and
									(iii)a plan to collect and disseminate data
				relating to each geological disposal deployment project to be funded by the
				grant.
									(5)PartnersAn applicant for a grant under this
				subsection may carry out a geological disposal deployment project under a pilot
				program in partnership with 1 or more public or private entities.
							(6)Selection criteriaIn evaluating applications under this
				subsection, the Administrator shall—
								(A)consider the previous experience of each
				applicant with similar projects; and
								(B)give priority consideration to applications
				for geological disposal deployment projects that—
									(i)offer the greatest geological diversity
				from other projects that have previously been approved;
									(ii)are located in closest proximity to a
				source of carbon dioxide;
									(iii)make use of the most affordable source of
				carbon dioxide;
									(iv)are expected to geologically dispose of the
				largest quantity of carbon dioxide;
									(v)are combined with demonstrations of
				advanced coal electricity generation technologies;
									(vi)demonstrate the greatest commitment on the
				part of the applicant to ensure funding for the proposed demonstration project
				and the greatest likelihood that the demonstration project will be maintained
				or expanded after Federal assistance under this subsection is completed;
				and
									(vii)minimize any adverse environmental effects
				from the project.
									(7)Period of grants
								(A)In generalA geological disposal deployment project
				funded by a grant under this subsection shall begin construction not later than
				3 years after the date on which the grant is provided.
								(B)TermThe Administrator shall not provide grant
				funds to any applicant under this subsection for a period of more than 5
				years.
								(8)Transfer of information and
				knowledgeThe Administrator
				shall establish mechanisms to ensure that the information and knowledge gained
				by participants in the program under this subsection are published and
				disseminated, including to other applicants that submitted applications for a
				grant under this subsection.
							(9)Schedule
								(A)PublicationNot later than 180 days after the date of
				enactment of this title, the Administrator shall publish in the Federal
				Register, and elsewhere as appropriate, a request for applications to carry out
				geological disposal deployment projects.
								(B)Date for applicationsAn application for a grant under this
				subsection shall be submitted not later than 180 days after the date of
				publication of the request under subparagraph (A).
								(C)SelectionAfter the date by which applications for
				grants are required to be submitted under subparagraph (B), the Administrator,
				in a timely manner, shall select, after peer review and based on the criteria
				under paragraph (6), those geological disposal deployment projects to be
				provided a grant under this subsection.
								(b)Interim standardsNot later than 3 years after the date of
				enactment of this title, the Administrator, in consultation with the Secretary
				of Energy, shall, by regulation, establish interim geological carbon dioxide
				disposal standards that address—
							(1)site selection;
							(2)permitting processes;
							(3)monitoring requirements;
							(4)public participation; and
							(5)such other issues as the Administrator and
				the Secretary of Energy determine to be appropriate.
							(c)Final standardsNot later than 6 years after the date of
				enactment of this title, taking into account the results of geological disposal
				deployment projects carried out under subsection (a), the Administrator shall,
				by regulation, establish final geological carbon dioxide disposal
				standards.
						(d)ConsiderationsIn developing standards under subsections
				(b) and (c), the Administrator shall consider the experience in the United
				States in regulating—
							(1)underground injection of waste;
							(2)enhanced oil recovery;
							(3)short-term storage of natural gas;
				and
							(4)long-term waste storage.
							(e)Termination of authorityThis section and the authority provided by
				this section terminate on December 31, 2030.
						711.Research and development
						(a)In generalThe Administrator shall carry out a program
				to perform and support research on global climate change standards and
				processes, with the goals of—
							(1)providing scientific and technical
				knowledge applicable to the reduction of global warming pollutants; and
							(2)facilitating implementation of section
				704.
							(b)Research program
							(1)In generalThe Administrator shall carry out, directly
				or through the use of contracts or grants, a global climate change standards
				and processes research program.
							(2)Research
								(A)Contents and prioritiesThe specific contents and priorities of the
				research program shall be determined in consultation with appropriate Federal
				agencies, including—
									(i)the National Oceanic and Atmospheric
				Administration;
									(ii)the National Aeronautics and Space
				Administration; and
									(iii)the Department of Energy.
									(B)Types of researchThe research program shall include the
				conduct of basic and applied research—
									(i)to develop and provide the enhanced
				measurements, calibrations, data, models, and reference material standards
				necessary to enable the monitoring of global warming pollution;
									(ii)to assist in establishing a baseline
				reference point for future trading in global warming pollutants (including the
				measurement of progress in emission reductions);
									(iii)for international exchange as scientific or
				technical information for the stated purpose of developing mutually-recognized
				measurements, standards, and procedures for reducing global warming pollution;
				and
									(iv)to assist in developing improved industrial
				processes designed to reduce or eliminate global warming pollution.
									(3)Abrupt climate change research
								(A)Definition of abrupt climate
				changeIn this paragraph, the
				term abrupt climate change means a change in climate that occurs
				so rapidly or unexpectedly that humans or natural systems may have difficulty
				adapting to the change.
								(B)ResearchThe Administrator shall carry out a program
				of scientific research on potential abrupt climate change that is
				designed—
									(i)to develop a global array of terrestrial
				and oceanographic indicators of paleoclimate in order to identify and describe
				past instances of abrupt climate change;
									(ii)to improve understanding of thresholds and
				nonlinearities in geophysical systems relating to the mechanisms of abrupt
				climate change;
									(iii)to incorporate those mechanisms into
				advanced geophysical models of climate change; and
									(iv)to test the output of those models against
				an improved global array of records of past abrupt climate changes.
									(c)Sense of the SenateIt is the sense of the Senate that Federal
				funds for clean, low-carbon energy research, development, and deployment should
				be increased by at least 100 percent for each year during the 10-year period
				beginning on the date of enactment of this title.
						712.Energy efficiency performance
				standard
						(a)DefinitionsIn this section:
							(1)Electricity savings
								(A)In generalThe term electricity savings
				means reductions in end-use electricity consumption relative to consumption by
				the same customer or at the same new or existing facility in a given year, as
				defined in regulations promulgated by the Administrator under subsection
				(e).
								(B)InclusionsThe term savings includes
				savings achieved as a result of—
									(i)installation of energy-saving technologies
				and devices; and
									(ii)the use of combined heat and power systems,
				fuel cells, or any other technology identified by the Administrator that
				recaptures or generates energy solely for onsite customer use.
									(C)ExclusionThe term savings does not
				include savings from measures that would likely be adopted in the absence of
				energy-efficiency programs, as determined by the Administrator.
								(2)Retail electricity salesThe term retail electricity
				sales means the total quantity of electric energy sold by a retail
				electricity supplier to retail customers during the most recent calendar year
				for which that information is available.
							(3)Retail electricity supplierThe term retail electricity
				supplier means a distribution or integrated utility, or an independent
				company or entity, that sells electric energy to consumers.
							(b)Energy efficiency performance
				standardEach retail
				electricity supplier shall implement programs and measures to achieve
				improvements in energy efficiency and peak load reduction, as verified by the
				Administrator.
						(c)TargetsFor calendar year 2008 and each calendar
				year thereafter, the Administrator shall ensure that retail electric suppliers
				annually achieve electricity savings and reduce peak power demand and
				electricity use by retail customers by a percentage that is not less than the
				applicable target percentage specified in the following table:
							
								
									
										Calendar
						YearReduction in peak
						demandReduction in
						electricity use
										
									
									
										2008.25
						percent.25 percent
										
										2009.75
						percent.75 percent
										
										20101.75
						percent1.5 percent
										
										20112.75
						percent2.25 percent
										
										20123.75
						percent3.0 percent
										
										20134.75
						percent3.75 percent
										
										20145.75
						percent4.5 percent
										
										20156.75
						percent5.25 percent
										
										20167.75
						percent6.0 percent
										
										20178.75
						percent6.75 percent
										
										20189.75
						percent7.5 percent
										
										201910.75
						percent8.25 percent
										
										2020 and each calendar
						year thereafter11.75 percent9.0 percent
										
									
								
							
						(d)Beginning
				dateFor the purpose of
				meeting the targets established under subsection (c), electricity savings shall
				be calculated based on the sum of—
							(1)savings realized as a result of actions
				taken by the retail electric supplier during the specified calendar year;
				and
							(2)cumulative savings realized as a result of
				electricity savings achieved in all previous calendar years (beginning with
				calendar year 2006).
							(e)Implementing regulations
							(1)In generalNot later than 1 year after the date of
				enactment of this title, the Administrator shall promulgate regulations to
				implement the targets established under subsection (c).
							(2)RequirementsThe regulations shall establish—
								(A)a national credit system permitting credits
				to be awarded, bought, sold, or traded by and among retail electricity
				suppliers;
								(B)a fee equivalent to not less than 4 cents
				per kilowatt hour for retail energy suppliers that do not meet the targets
				established under subsection (c); and
								(C)standards for monitoring and verification
				of electricity use and demand savings reported by the retail electricity
				suppliers.
								(3)Consideration of transmission and
				distribution efficiencyIn
				developing regulations under this subsection, the Administrator shall consider
				whether savings, in whole or part, achieved by retail electricity suppliers by
				improving the efficiency of electric distribution and use should be eligible
				for credits established under this section.
							(f)Compliance with State lawNothing in this section shall supersede or
				otherwise affect any State or local law requiring or otherwise relating to
				reductions in total annual electricity consumption, or peak power consumption,
				by electric consumers to the extent that the State or local law requires more
				stringent reductions than those required under this section.
						(g)Voluntary participationThe Administrator may—
							(1)pursuant to the regulations promulgated
				under subsection (e)(1), issue a credit to any entity that is not a retail
				electric supplier if the entity implements electricity savings; and
							(2)in a case in which an entity described in
				paragraph (1) is a nonprofit or educational organization, provide to the entity
				1 or more grants in lieu of a credit.
							713.Renewable portfolio standard
						(a)Renewable energy
							(1)In generalThe Administrator, in consultation with the
				Secretary of Energy, shall promulgate regulations defining the types and
				sources of renewable energy generation that may be carried out in accordance
				with this section.
							(2)InclusionsIn promulgating regulations under paragraph
				(1), the Administrator shall include of all types of renewable energy (as
				defined in section 203(b) of the Energy Policy Act of 2005 (42 U.S.C.
				15852(b))) other than energy generated from—
								(A)municipal solid waste;
								(B)wood contaminated with plastics or metals;
				or
								(C)tires.
								(b)Renewable energy requirementOf the base quantity of electricity sold by
				each retail electric supplier to electric consumers during a calendar year, the
				quantity generated by renewable energy sources shall be not less than the
				following percentages:
							
								
									
										Calendar year:Minimum annual percentage:
										
										2008 through 20095
										
										2010 through 201410
										
										2015 through 201915
										
										2020 and subsequent
						years20
										
									
								
							
						(c)Renewable energy credit
				programNot later than 1 year
				after the date of enactment of this title, the Administrator shall
				establish—
							(1)a program to issue, establish the value of,
				monitor the sale or exchange of, and track renewable energy credits; and
							(2)penalties for any retail electric supplier
				that does not comply with this section.
							(d)Prohibition on double
				countingA renewable energy
				credit issued under subsection (c)—
							(1)may be counted toward meeting the
				requirements of subsection (b) only once; and
							(2)shall vest with the owner of the system or
				facility that generates the renewable energy that is covered by the renewable
				energy credit, unless the owner explicitly transfers the renewable energy
				credit.
							(e)Sale under purpa contractIf the Administrator, after consultation
				with the Secretary of Energy, determines that a renewable energy generator is
				selling electricity to comply with this section to a retail electric supplier
				under a contract subject to section 210 of the Public Utilities Regulatory
				Policies Act of 1978 (16 U.S.C. 824a–3), the retail electric supplier shall be
				treated as the generator of the electric energy for the purposes of this title
				for the duration of the contract.
						(f)State
				programsNothing in this
				section precludes any State from requiring additional renewable energy
				generation under any State renewable energy program.
						(g)Voluntary participationThe Administrator may issue a renewable
				energy credit pursuant to subsection (c) to any entity that is not subject to
				this section only if the entity applying for the renewable energy credit meets
				the terms and conditions of this section to the same extent as retail electric
				suppliers subject to this section.
						714.Standards to account for biological
				sequestration of carbon
						(a)In generalNot later than 2 years after the date of
				enactment of title, the Secretary of Agriculture, with the concurrence of the
				Administrator, shall establish standards for accrediting certified reductions
				in the emission of carbon dioxide through above-ground and below-ground
				biological sequestration activities.
						(b)RequirementsThe standards shall include—
							(1)a national biological carbon storage
				baseline or inventory; and
							(2)measurement, monitoring, and verification
				guidelines based on—
								(A)measurement of increases in carbon storage
				in excess of the carbon storage that would have occurred in the absence of a
				new management practice designed to achieve biological sequestration of
				carbon;
								(B)comprehensive carbon accounting
				that—
									(i)reflects sustained net increases in carbon
				reservoirs; and
									(ii)takes into account any carbon emissions
				resulting from disturbance of carbon reservoirs in existence as of the date of
				commencement of any new management practice designed to achieve biological
				sequestration of carbon;
									(C)adjustments to account for—
									(i)emissions of carbon that may result at
				other locations as a result of the impact of the new biological sequestration
				management practice on timber supplies; or
									(ii)potential displacement of carbon emissions
				to other land owned by the entity that carries out the new biological
				sequestration management practice; and
									(D)adjustments to reflect the expected carbon
				storage over various time periods, taking into account the likely duration of
				the storage of carbon in a biological reservoir.
								(c)Updating of standardsNot later than 3 years after the date of
				establishment of the standards under subsection (a), and every 3 years
				thereafter, the Secretary of Agriculture shall update the standards to take
				into account the most recent scientific information.
						715.Global warming pollution reporting
						(a)In generalNot later than 2 years after the date of
				enactment of this title, and annually thereafter, any entity considered to be a
				major stationary source (as defined in section 169A(g)) shall submit to the
				Administrator a report describing the emissions of global warming pollutants
				from the entity for the preceding calendar year.
						(b)Voluntary reportingAn entity that is not described in
				subsection (a) may voluntarily report the emissions of global warming
				pollutants from the entity to the Administrator.
						(c)Requirements for reports
							(1)Expression of measurementsEach global warming pollution report
				submitted under this section shall express global warming pollution emissions
				in—
								(A)metric tons of each global warming
				pollutant; and
								(B)metric tons of the carbon dioxide
				equivalent of each global warming pollutant.
								(2)Electronic formatThe information contained in a report
				submitted under this section shall be reported electronically to the
				Administrator in such form and to such extent as may be required by the
				Administrator.
							(3)De minimis exemptionThe Administrator may specify the level of
				global warming pollution emissions from a source within a facility that shall
				be considered to be a de minimis exemption from the requirement to comply with
				this section.
							(d)Public availability of
				informationNot later than
				March 1 of the year after which the Administrator receives a report under this
				subsection from an entity, and annually thereafter, the Administrator shall
				make the information reported under this section available to the public
				through the Internet.
						(e)Protocols and methodsThe Administrator shall, by regulation,
				establish protocols and methods to ensure completeness, consistency,
				transparency, and accuracy of data on global warming pollution emissions
				submitted under this section.
						(f)EnforcementRegulations promulgated under this section
				may be enforced pursuant to section 113 with respect to any person that—
							(1)fails to submit a report under this
				section; or
							(2)otherwise fails to comply with those
				regulations.
							716.Clean energy technology deployment in
				developing countries
						(a)DefinitionsIn this section:
							(1)Clean energy technologyThe term clean energy
				technology means an energy supply or end-use technology that, over the
				lifecycle of the technology and compared to a similar technology already in
				commercial use in any developing country—
								(A)is reliable; and
								(B)results in reduced emissions of global
				warming pollutants.
								(2)Developing country
								(A)In generalThe term developing country
				means any country not listed in Annex I of the United Nations Framework
				Convention on Climate Change, done at New York on May 9, 1992.
								(B)InclusionThe term developing country
				may include a country with an economy in transition, as determined by the
				Secretary.
								(3)Task ForceThe term Task Force means the
				Task Force on International Clean, Low-Carbon Energy Cooperation established
				under subsection (b)(1).
							(b)Task force
							(1)EstablishmentNot later than 90 days after the date of
				enactment of this title, the President shall establish a task force to be known
				as the Task Force on International Clean, Low Carbon Energy
				Cooperation.
							(2)CompositionThe Task Force shall be composed of—
								(A)the Administrator and the Secretary of
				State, who shall serve jointly as Co-Chairpersons; and
								(B)representatives, appointed by the head of
				the respective Federal agency, of—
									(i)the Department of Commerce;
									(ii)the Department of the Treasury;
									(iii)the United States Agency for International
				Development;
									(iv)the Export-Import Bank;
									(v)the Overseas Private Investment
				Corporation;
									(vi)the Office of United States Trade
				Representative; and
									(vii)such other Federal agencies as are
				determined to be appropriate by the President.
									(c)Duties
							(1)Initial strategy
								(A)In generalNot later than 1 year after the date of
				enactment of this title, the Task Force shall develop and submit to the
				President an initial strategy—
									(i)to support the development and
				implementation of programs and policies in developing countries to promote the
				adoption of clean, low-carbon energy technologies and energy-efficiency
				technologies and strategies, with an emphasis on those developing countries
				that are expected to experience the most significant growth in global warming
				pollution emissions over the 20-year period beginning on the date of enactment
				of this title; and
									(ii)(I)open and expand clean, low-carbon energy
				technology markets; and
										(II)facilitate the export of that technology to
				developing countries.
										(B)Submission to congressOn receipt of the initial strategy from the
				Task Force under subparagraph (A), the President shall submit the initial
				strategy to Congress.
								(2)Final
				strategyNot later than 2
				years after the date of submission of the initial strategy under paragraph (1),
				and every 2 years thereafter—
								(A)the Task Force shall—
									(i)review and update the initial strategy;
				and
									(ii)report the results of the review and update
				to the President; and
									(B)the President shall submit to Congress a
				final strategy.
								(3)Performance criteriaThe Task Force shall develop and submit to
				the Administrator performance criteria for use in the provision of assistance
				under this section.
							(d)Provision of assistanceThe Administrator may—
							(1)provide assistance to developing countries
				for use in carrying out activities that are consistent with the priorities
				established in the final strategy; and
							(2)establish a pilot program that provides
				financial assistance for qualifying projects (as determined by the
				Administrator) in accordance with—
								(A)the final strategy submitted under
				subsection (c)(2)(B); and
								(B)any performance criteria developed by the
				Task Force under subsection (c)(3).
								717.Paramount interest waiver
						(a)In generalIf the President determines that a national
				security emergency exists and, in light of information that was not available
				as of the date of enactment of this title, that it is in the paramount interest
				of the United States to modify any requirement under this title to minimize the
				effects of the emergency, the President may, after opportunity for public
				notice and comment, temporarily adjust, suspend, or waive any regulations
				promulgated pursuant to this title to achieve that minimization.
						(b)ConsultationIn making an emergency determination under
				subsection (a), the President shall, to the maximum extent practicable, consult
				with and take into account any advice received from—
							(1)the Academy;
							(2)the Secretary of Energy; and
							(3)the Administrator.
							(c)Judicial reviewAn emergency determination under subsection
				(a) shall be subject to judicial review under section 307.
						718.Effect on other lawNothing in this title—
						(1)affects the ability of a State to take
				State actions to further limit climate change (except that section 209 shall
				apply to standards for vehicles); and
						(2)except as expressly provided in this
				title—
							(A)modifies or otherwise affects any
				requirement of this Act in effect on the day before the date of enactment of
				this title; or
							(B)relieves any person of the responsibility
				to comply with this
				Act.
							.
		3.Renewable content of gasolineSection 211(o) of the Clean Air Act (as
			 amended by section 1501 of the Energy Policy Act of 2005 (Public Law 109–58;
			 119 Stat. 1067)) is amended—
			(1)in paragraph (1)—
				(A)by redesignating subparagraph (B) as
			 subparagraph (E); and
				(B)by inserting after subparagraph (A) the
			 following:
					
						(B)Low-carbon renewable fuelThe term low-carbon renewable
				fuel means renewable fuel the use of which, on a full fuel cycle,
				per-mile basis, and as compared with the use of gasoline, achieves a reduction
				in global warming pollution emissions of 75 percent or
				more.
						;
				and
				(2)in paragraph (2)—
				(A)in subparagraph (A)(i), by inserting
			 and low-carbon renewable fuel after renewable
			 fuel; and
				(B)in subparagraph (B)—
					(i)in clause (iv), by striking (iv)
			 Minimum applicable
			 volume.—For the purpose of subparagraph (A), the applicable
			 volume and inserting the following:
						
							(iv)Minimum applicable volume of renewable
				fuelFor the purpose of
				subparagraph (A), the minimum applicable volume of renewable
				fuel
							;
				and
					(ii)by adding at the end the following:
						
							(v)Minimum applicable volume of low-carbon
				renewable fuelFor the
				purpose of subparagraph (A), the minimum applicable volume of low-carbon
				renewable fuel for calendar year 2015 and each calendar year thereafter shall
				be 5,000,000,000
				gallons.
							.
					4.Enforcement and judicial review
			(a)Federal enforcementSection 113 of the Clean Air Act (42 U.S.C.
			 7413) is amended—
				(1)in subsection (a)(3), by striking or
			 title VI, and inserting title VI, or title VII,;
				(2)in subsection (b)(2), by striking or
			 title VI, and inserting title VI, or title VII,;
				(3)in subsection (c)—
					(A)in the first sentence of paragraph (1), by
			 striking or title VI (relating to stratospheric ozone control),
			 and inserting title VI (relating to stratospheric ozone control), or
			 title VII (relating to global warming pollution emission reductions),;
			 and
					(B)in the first sentence of paragraph (3), by
			 striking or VI and inserting VI, or VII;
					(4)in subsection (d)(1)(B), by striking
			 or VI and inserting VI, or VII; and
				(5)in the first sentence of subsection (f), by
			 striking or VI and inserting VI, or VII.
				(b)Establishment of standardsSection 202 of the Clean Air Act (42 U.S.C.
			 7521) is amended—
				(1)by redesignating the second subsection (f)
			 (as added by section 207(b) of Public Law 101–549 (104 Stat. 2482)) as
			 subsection (n); and
				(2)by inserting after subsection (n) (as
			 redesignated by paragraph (1)) the following:
					
						(o)Global warming pollution emission
				reductions
							(1)In generalNot later than January 1, 2010, the
				Administrator shall promulgate regulations in accordance with subsection (a)
				and section 707 to require manufacturers of motor vehicles to meet the vehicle
				emission standards established under subsections (a) and (b) of section
				707.
							(2)Effective
				dateThe regulations
				promulgated under paragraph (1) shall take effect with respect to motor
				vehicles sold by a manufacturer beginning in model year
				2016.
							. 
				(c)Administrative proceedings and judicial
			 reviewSection 307 of the
			 Clean Air Act (42 U.S.C. 7607) is amended—
				(1)in subsection (b)(1)—
					(A)in the first sentence—
						(i)by striking section 111,,
			 and inserting section 111,; and
						(ii)by inserting any emission standard
			 or requirement issued pursuant to title VII, after under section
			 120,; and
						(B)in the second sentence, by striking
			 section 112,, and inserting section 112,;
			 and
					(2)in subsection (d)(1)—
					(A)in subparagraph (T), by striking ,
			 and at the end;
					(B)in subparagraph (U), by striking the period
			 at the end and inserting ; and; and
					(C)by adding at the end the following:
						
							(V)the promulgation or revision of any
				regulation under title VII (relating to global warming
				pollution).
							.
					5.Federal fleet fuel economySection 32917 of title 49, United States
			 Code, is amended by adding at the end the following:
			
				(3)New vehicles
					(A)In generalExcept as provided in subparagraph (B),
				each passenger vehicle purchased, or leased for a period of at least 60
				consecutive days, by an Executive agency after the date of enactment of this
				paragraph shall be as fuel-efficient as practicable.
					(B)WaiverIn an emergency situation, an Executive
				agency may submit to Congress a written request for a waiver of the requirement
				under paragraph
				(1).
					.
		6.International negotiations and trade
			 restrictionsIt is the sense
			 of the Senate that the United States should act to reduce the health,
			 environmental, economic, and national security risks posed by global climate
			 change, and foster sustained economic growth through a new generation of
			 technologies, by—
			(1)participating in negotiations under the
			 United Nations Framework Convention on Climate Change, done at New York May 9,
			 1992, and leading efforts in other international forums, with the objective of
			 securing participation of the United States in agreements that—
				(A)advance and protect the economic and
			 national security interests of the United States;
				(B)establish mitigation commitments by all
			 countries that are major emitters of global warming pollution, in accordance
			 with the principle of common but differentiated
			 responsibilities;
				(C)establish flexible international mechanisms
			 to minimize the cost of efforts by participating countries; and
				(D)achieve a significant long-term reduction
			 in global warming pollution emissions; and
				(2)establishing a bipartisan Senate
			 observation group, the members of which should be designated by the Chairman
			 and Ranking Member of the Committee on Foreign Relations of the Senate, and
			 which should include the Chairman and Ranking Member of the Committee on
			 Environment and Public Works of the Senate—
				(A)to monitor any international negotiations
			 on climate change; and
				(B)to ensure that the advice and consent
			 function of the Senate is exercised in a manner to facilitate timely
			 consideration of any applicable treaty submitted to the Senate.
				7.Report on trade and innovation
			 effectsNot later than 2 years
			 after the date of enactment of this Act, and annually thereafter, the Secretary
			 of Commerce, in consultation with the United States Trade Representative, the
			 Secretary of the Treasury, the Secretary of Agriculture, the Secretary of
			 Energy, and the Administrator of the Environmental Protection Agency (referred
			 to in this section as the Secretary), shall prepare and submit to
			 Congress a report on the trade, economic, and technology innovation effects of
			 the failure of the United States to adopt measures that require or result in a
			 reduction in total global warming pollution emissions in the United States, in
			 accordance with the goals for the United States under the United Nations
			 Framework Convention on Climate Change, done at New York on May 9, 1992.
		8.Climate change in environmental impact
			 statementsIn any case in
			 which a Federal agency prepares an environmental impact statement or similar
			 analysis required under the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.), the Federal agency shall consider and evaluate—
			(1)the impact that the Federal action or
			 project necessitating the statement or analysis would have in terms of net
			 changes in global warming pollution emissions; and
			(2)the ways in which climate changes may
			 affect the action or project in the short term and the long term.
			9.Corporate environmental disclosure of
			 climate change risks
			(a)RegulationsNot later than 2 years after the date of
			 enactment of this Act, the Securities and Exchange Commission (referred to in
			 this section as the Commission) shall promulgate regulations in
			 accordance with section 13 of the Securities Exchange Act of 1934 (15 U.S.C.
			 78m) directing each issuer of securities under that Act to inform securities
			 investors of the risks relating to—
				(1)the financial exposure of the issuer
			 because of the net global warming pollution emissions of the issuer; and
				(2)the potential economic impacts of global
			 warming on the interests of the issuer.
				(b)Uniform format for disclosureIn carrying out subsection (a), the
			 Commission shall enter into an agreement with the Financial Accounting
			 Standards Board, or another appropriate organization that establishes voluntary
			 standards, to develop a uniform format for disclosing to securities investors
			 information on the risks described in subsection (a).
			(c)Interim interpretive release
				(1)In generalAs soon as practicable after the date of
			 enactment of this Act, the Commission shall issue an interpretive release
			 clarifying that under items 101 and 303 of Regulation S-K of the Commission
			 under part 229 of title 17, Code of Federal Regulations (as in effect on the
			 date of enactment of this Act)—
					(A)the commitments of the United States to
			 reduce emissions of global warming pollution under the United Nations Framework
			 Convention on Climate Change, done at New York on May 9, 1992, are considered
			 to be a material effect; and
					(B)global warming constitutes a known
			 trend.
					(2)Period of effectivenessThe interpretive release issued under
			 paragraph (1) shall remain in effect until the effective date of the final
			 regulations promulgated under subsection (a).
				
